DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          TOMMY D. LAY, II,
                             Appellant,

                                    v.

                         SARAH R. WATKINS,
                             Appellee.

                              No. 4D20-1112

                              [May 20, 2021]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Victoria L. Griffin, Judge; L.T. Case No. 562016DR000067.

  Tommy D. Lay, II, Naples, pro se.

  Leslie Brady-Alten of Leslie Brady-Alten, P.A., Port St. Lucie, for
appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, KUNTZ and ARTAU, JJ., concur.

                          *           *         *

    Not final until disposition of timely filed motion for rehearing.